J-S77011-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ROBERT HORTON                              :
                                               :
                       Appellant               :   No. 700 EDA 2017

            Appeal from the Judgment of Sentence January 13, 2017
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0012566-2015,
                           CP-51-CR-0012567-2015


BEFORE:      OTT, J., DUBOW, J., and STRASSBURGER, J.

MEMORANDUM BY OTT, J.:                                FILED JANUARY 30, 2019

        Robert Horton appeals from the judgment of sentence imposed on

January 13, 2017, in the Court of Common Pleas of Philadelphia County. A

jury convicted Horton of two counts of robbery, three counts of criminal

conspiracy, and two counts of attempted theft by unlawful taking. 1 The trial

court sentenced Horton to an aggregate term of 14 to 28 years’ incarceration.

Horton challenges the sufficiency and weight of the evidence. Based upon the

following, we affirm on the basis of the trial court’s opinion.

        Horton’s convictions stem from his participation in an armed robbery on

September 18, 2015. In its opinion, the trial court fully and correctly sets

forth the procedural and factual history of this case. See Trial Court Opinion,
____________________________________________


   Retired Senior Judge assigned to the Superior Court.

1   18 Pa.C.S. §§ 3701(a)(1)(ii), 903, 901(a), respectively.
J-S77011-18



8/8/2017, at 1–7. Therefore, there is no need to restate the background of

this case.

       Horton presents two issues for this Court’s review:

       Did the jury improperly convict [Horton] where there was
       insufficient evidence of: (1) intent by [Horton] to take movable
       property in support of the robbery convictions; (2) intent by
       [Horton] to take movable property in support of the attempted
       theft by unlawful taking convictions; and (3) [Horton’s]
       agreement with a person or persons to promote or facilitate a
       crime in support of any of the conspiracy convictions[?]

       Did the court improperly convict [Horton] where the verdict was
       contrary to the weight of the evidence[?]

Horton’s Brief at 2.2

       After a thorough review of the record, the briefs of the parties, the

applicable law and standards of review, and the well reasoned opinion of the

Honorable Susan I. Schulman, we conclude Horton’s claims warrant no relief.

The trial court’s Pa.R.A.P. 1925(b) opinion ably addresses and properly

disposes of these questions.         See Trial Court Opinion, 8/8/2017, at 8-14

(finding: (1) Horton and his cohort, by word and deed, attempted to rob

Messrs. Shabazz and Gilliam at gunpoint; Horton, who was not a stranger to

Mr. Shabazz (to the degree he had pictures of Horton in his phone), feigned

entry into Mr. Gilliam’s truck and announced, “This is the trap right here,”

while in lockstep unison Horton’s cohort came running around the front of the

truck with a handgun pointed, and yelled, “Give that shit up”; the evidence

____________________________________________


2Horton timely complied with the order of the trial court to file a Pa.R.A.P.
1925(b) statement of errors complained of on appeal.

                                           -2-
J-S77011-18



adduced at trial amply supported the jury’s verdict; Horton’s claim that Mr.

Gilliam’s testimony was incredible fails because Mr. Gilliam did not testify at

trial, and further such claim goes to weight of the evidence; Horton’s claim

that the Commonwealth failed to present any physical or scientific evidence

to corroborate the complainant’s account of the incident fails because the

physical scientific evidence was entirely consistent with Mr. Shabazz’s

testimony; Horton’s claim that “examination of his cell phone showed that this

complainant had not contacted or been contacted by [Appellant] prior to the

incident”    fails   because    Horton    does    not   identify   “this   complainant.”

Furthermore, Horton’s claim does not remove or reduce the quantum of

evidence adduced at trial, and therefore goes to weight, not sufficiency of the

evidence, and it matters not what the cell phone of one of two complainants

allegedly contained regarding contact with Horton; and Horton’s claim that

there was no evidence of criminal conspiracy fails because the evidence in this

case established a classic, indeed explicit, conspiracy; (2) The trial court is

confident that the jury’s verdict was soundly supported by the weight of the

evidence;3     Mr.    Shabazz     presented      detailed,   candid,   consistent   and


____________________________________________


3 With respect to the weight claims, our standard of review is well settled:
“[A]n appellate court does not substitute its judgment for the finder of fact
and consider the underlying question of whether the verdict is against the
weight of the evidence, but, rather, determines only whether the trial court
abused its discretion in making its determination.” Commonwealth v.
Lyons, 79 A.3d 1053, 1067 (Pa. 2013), cert denied, 134 S. Ct. 1792 (U.S.
2014).



                                           -3-
J-S77011-18



uncontradicted testimony, Horton had – and availed himself of – the

opportunity to present Mr. Shabazz’s criminal record to the jury, and the jury

was entitled to credit Mr. Shabazz’s testimony; and there is nothing in the

jury’s verdict that is so contrary to the evidence that it shocks one’s sense of

justice). We agree with the trial court’s analysis and find no need to elaborate

upon Judge Shulman’s discussion. Accordingly, we affirm.4

       Judgment of sentence affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/30/19




____________________________________________


4In the event of further proceedings, the parties are directed to attach a
copy of Judge Schulman’s August 8, 2017, opinion to this memorandum.

                                           -4-